McDONALD, Justice.
Pursuant to article V, section 3(b)(4), Florida Constitution, we review State v. Maugeri, 570 So.2d 1153 (Fla. 4th DCA 1990), in which the district court certified the following question:
DOES AN AGREEMENT UNDER SECTION 893.135(4) AS AMENDED, WHEREBY A CONVICTED DRUG TRAFFICKER WILL RECEIVE A SUBSTANTIALLY REDUCED SENTENCE IN EXCHANGE FOR SETTING UP NEW DRUG DEALS, VIOLATE THE HOLDING IN STATE V GLOSSON, 462 So.2d 1082 (Fla.1985)?
We answered a similar question in State v. Hunter, 586 So.2d 319 (Fla.1991), in the negative. Although Hunter discussed a sentence reduction plea under section 893.-135(3), Florida Statutes (1985), our ruling in Hunter would also apply to an agreement under section 893.135(4), Florida Statutes (1989).
Accordingly, the decision under review is quashed and remanded for further consideration in accordance with Hunter.
It is so ordered.
SHAW, C.J., and OVERTON, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.